Citation Nr: 0923080	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  05-33 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for vertigo/dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1985 to 
January 1990 with 21 years, 8 months, and 25 days of prior 
active service with additional service in the reserves.

This matter came to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied service connection for 
vertigo/dizziness.  This matter was remanded in January 2008 
for further development.  A review of the record shows that 
the RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

The Veteran appeared at a May 2005 hearing before a Decision 
Review Officer (DRO) and in an August 2008 hearing at the RO 
before the undersigned Veterans Law Judge.  Transcripts are 
of record.  The case was again before the Board in December 
2008, at which time it was remanded for additional 
development as to the Veteran's secondary service connection 
claim.  Those actions are sufficiently completed so that the 
Board may render a fair decision.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Although the Veteran's notice of disagreement initiated an 
appeal as to entitlement to an increased rating for bursitis, 
bilateral shoulders, which was denied by the January 2003 
rating decision, the Veteran withdrew the claim at a DRO 
hearing in May 2005.  


FINDING OF FACT

The evidence of record is in equipoise as to whether the 
Veteran's vertigo/dizziness is related to his service-
connected hearing loss and tinnitus.



CONCLUSION OF LAW

Service connection on a secondary basis is warranted for 
vertigo/dizziness.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in October 2005, 
April 2006, and December 2008, subsequent to the initial 
adjudication.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence.
  
While the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in July 2007, February 2008, and 
March 2009 supplemental statements of the case, following the 
provision of notice.  The Veteran and his representative have 
not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

Duty to Assist

VA has obtained service, VA, and private treatment records 
and Social Security Administration (SSA) records; assisted 
the Veteran in obtaining evidence; afforded the Veteran VA 
examinations in December 2006 and February 2009; and afforded 
the Veteran the opportunity to give testimony before the DRO 
in May 2005 and the Board at the RO in August 2008.  The 
Veteran also submitted a private medical nexus statement as 
well as medical reports from that doctor.  VA treatment 
records have also been associated with the claims file.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claims 
file; and the Veteran and his representative have not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further discussed.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for vertigo/dizziness.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2008).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation. 38 C.F.R. § 3.322 (2008).

Effective October 10, 2006, during the pendency of this 
appeal, VA amended 38 C.F.R. § 3.310 to implement the United 
States Court of Appeals for Veterans Claims' (Court) decision 
in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed 
the subject of the granting of service connection for the 
aggravation of a nonservice- connected condition by a 
service-connected condition.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The existing provision at 38 C.F.R. § 
3.310(b) was moved to sub- section (c).  Under the revised 
section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice- connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 
C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 
3.310(b)(2008)).

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a 
baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
Veteran's appeal was already pending when the new provisions 
were promulgated, the Board will consider this appeal under 
the law in effect prior to October 10, 2006.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).

Service treatment records show that the Veteran was seen for 
dizziness in August 1978 and September 1978.  However, there 
were no indications of dizziness in various reports of 
medical history from May 1965 to September 1989.  
Additionally, in various reports of medical history from July 
1966 to September 1989, the Veteran denied a past and current 
medical history of dizziness.

At a May 2005 hearing before a DRO, the Veteran testified 
that his dizzy spells started around 1997/1998.  At the 
hearing before the Board at the RO in August 2008, the 
Veteran testified that he started receiving treatment in 1996 
or 1997.  However, in a questionnaire filled out by the 
Veteran in June 2000 for Jeffrey A. Dash, D.O., when the 
Veteran was asked to circle any medical problems from a list 
that may apply to him, the Veteran did not circle 
"dizziness."  It appears that the first document of 
dizziness is from VA medical entry in November 2000, which is 
10 years after service.  

The Veteran was afforded a VA examination in December 2006.  
After a review of the Veteran's claims file and examination 
of the veteran, the VA examiner opined that the Veteran's 
current vertigo/dizziness is less likely as not related to 
his military service.  The VA examiner explained that review 
of the Veteran's claims file showed that the Veteran 
complained of the sudden onset of dizziness in August 1978 
that resolved within 24 hours.  The VA examiner continued 
that a diagnosis was not provided at that time and review of 
the medical records showed no clinical findings of or 
diagnosis of vertigo or vestibular disorder.  He further 
noted that the audiological examination did not show 
diagnoses of vertigo, dizziness, migraine, or disequilibrium 
and that the workup was absent to rule in or out the 
diagnosis of vertigo.  
   
The Board acknowledges the December 2006 VA examination did 
not address the secondary service connection aspect of this 
claim.  At his August 2008 hearing, the Veteran testified 
that his vertigo is related to hearing loss and tinnitus, 
both of which are service-connected.  The Court has also held 
that lay persons, such as the Veteran, are not qualified to 
offer an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability that 
may be related to service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir 2007) (holding that a layperson may 
provide competent evidence to establish a diagnosis where the 
lay person is "competent to identify the medical condition").  
Here, the Veteran is capable of testifying as to the 
feeling/sensation of dizziness, but the Veteran is not 
competent (i.e., professionally qualified) to offer an 
opinion as to the cause of his symptoms.  

Subsequently, in September 2008, the Veteran provided a 
statement from his private doctor, Dr. Dash, who stated that 
the Veteran's service-connected hearing loss was the direct 
cause of his vertigo and tinnitus.

As noted above, the Board then remanded the Veteran's case in 
order to ensure that all due process and developmental 
requirements were met.  In order to address the secondary 
service connection aspects of the claim, a VA examiner 
provided an opinion by addendum in February 2009.  The 
examiner stated that, with regard to the Veteran's claim of 
vertigo/dizziness as caused or aggravated by his service-
connected disabilities to include hearing loss and tinnitus, 
an opinion could not be provided without resorting to 
speculation.  The examiner indicated that the Veteran's 
complaints of vertigo preceded his diagnosis of hearing loss.  
The Veteran reported having hearing loss since 1978. The 
examiner also noted that the Veteran had been gainfully 
employed as a field engineer until he retired in 2000, which 
was indicative that vertigo did not affect occupational 
impairment.  

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is a state of 
equipoise of the positive evidence with the negative evidence 
to permit a favorable determination in this case regarding 
the grant of service connection on a secondary basis.  38 
U.S.C.A. § 5107(b).  The February 2009 examiner's medical 
opinion in which it is stated that an opinion could not be 
provided without resorting to speculation is deemed non-
evidence.  Perman v. Brown, 5 Vet. App. 237, 241 (1993) 
(holding that where a physician is unable to provide a 
definite causal connection, the opinion on that issue 
constitutes "what may be characterized as "non-evidence") 
(citing Sklar v. Brown, 5 Vet. App. 140, 145-46 (1993).

The Board has considered whether additional developmental 
action is necessary to obtain a further medical nexus 
opinion.  However, given that the VA examiner indicated a 
complete review of Veteran's service treatment records and 
other medical reports, and given the availability of a 
separate medical nexus opinion of record, no further action 
by VA is indicated.  A private medical nexus opinion by the 
Veteran's doctor, Dr. Dash, is unequivocal in linking the 
post-service vertigo to service-connected disabilities.  This 
opinion was rendered following many years of caring for the 
Veteran, including for this disability.  This competent 
medical opinion clearly establishes the requisite medical 
nexus between the Veteran's current vertigo/dizziness and his 
service-connected disabilities.  As such, service connection 
for the Veteran's vertigo/dizziness is warranted.  38 C.F.R. 
§ 3.310 (2006).




ORDER

Entitlement to service connection for vertigo/dizziness is 
granted.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


